Citation Nr: 1300295	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for allergic conjunctivitis.

2.  Entitlement to increased rating for bilateral pes planus with hallux valgus deformities, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1997.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas, for the Muskogee, Oklahoma RO, that denied service connection for allergic conjunctivitis and evaluations in excess of 10 percent for lumbar spine degenerative disc disease and bilateral pes planus with hallux valgus deformities.  

The Veteran was afforded hearings in March 2010 at the RO, and by videoconference in September 2011 before the undersigned Veterans Law sitting at Washington, DC.  The transcripts are of record.  No pertinent records are in Virtual VA.

Following review of the record, the issues of entitlement to increased ratings for lumbar spine degenerative disc disease and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for allergic conjunctivitis during active duty and has continued to have recurrences of such since service.  

2.  Allergic conjunctivitis is as likely as not attributable to service. 

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, allergic conjunctivitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. §§ 3.102, 3.303, 3.304. (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the issue of entitlement to service connection for allergic conjunctivitis, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2012).

Factual Background

Service treatment records reflect that in June 1994, the Veteran complained of right eye irritation of two weeks duration.  He recalled no trauma, foreign body or illness.  On examination, the right eye conjunctiva was slightly red.  The assessment was allergic conjunctivitis.  Some four days later, the appellant sought emergency room treatment for complaints of eye itching and tearing for over a month.  It was noted that he had been treated at Sembach and Ramstein with no improvement.  He stated that he worked in an office next door to a car repair shop and was mostly using Vascocon eye drops for relief.  Following examination, the assessment was probably bilateral allergic conjunctivitis.  An ophthalmology referral was made.  When seen in ophthalmology consultation that same day, he reported that both eyes had been itching and tearing for over a month.  It was noted that he had no history of allergies or hay fever.  The assessment was probable allergic conjunctivitis, bilaterally.  Fluorescin stain did not reveal any corneal abrasions.  On follow-up a week later, the right eye was red.  An assessment of conjunctivitis was recorded.  The following day, the Veteran sought further follow-up in the Sembach eye clinic and complained of right eye pain.  There was a small bump near the pupil.  It was reported that Fluorescin stain showed a small abrasion at 7:00 on the cornea.  The assessment was allergic versus bacterial conjunctivitis, rule out viral, and possible abrasion.  The appellant was seen in ophthalmology consultation that same day and examined.  The assessment was allergic conjunctivitis, right eye.  A service discharge examination report is not of record.  

Post service, the Veteran underwent a VA examination in April 1997 for claims unrelated to the current appeal.  He provided medical history of chronic eye irritation since 1994.  An optometry examination was performed.  No symptomatology or diagnosis consistent with conjunctivitis was recorded.  

VA outpatient records dating from 2000 reflect that in April of that year the Veteran underwent a physical examination and gave a medical history that included conjunctivitis in the military that continued to bother him.  The cornea, lens, and conjunctiva were clear on examination with no evidence of swelling or discharge.  In August 2007, the appellant sought treatment for complaints of a sandy/gritting/foreign body sensation in the eyes that he stated he had had for years.  He related that symptoms affected alternate eyes but that the left was more affected.  The Veteran said that he was treated for recurrent conjunctivitis when he was in the Air Force and had been given steroids that helped.  Following examination, the assessments were refractive error, current dry eye symptoms and previous history of 'recurrent conj' while on active duty.

A claim for conjunctivitis was received in February 2009.  The appellant related that he had contracted and had been treated for the condition in Germany.  He said that he had complained about the disorder to the Dallas and Tulsa VA facilities but had only received eye drops.  

Received in April 2009 was a statement from a co-worker who related that he had known the Veteran for a while and that during that time had witnessed him rubbing and scratching his eyes that appeared to bother him on a continuous basis.  

The Veteran was afforded a VA examination  in April 2009.  The examiner indicated that the claims folder was reviewed.  History of onset and treatment of conjunctivitis in service was noted.  Current complaints included a "film" over the eyes.  It was reported that the course since then had been intermittent with remissions, and that he currently flushed the eyes with saline regularly.  Following examination, the diagnoses were allergic conjunctivitis and mucous fishing syndrome.  The examiner opined that it was less likely than not that chronic conjunctivitis was a progression of the disorder for which the Veteran was treated in service.  He stated that the Veteran currently had ocular findings consistent with allergic conjunctivitis but that he was currently using Visine drops that caused vasoconstriction, and that the medication's efficacy wore down the vessels that over responded and dilated.  The examiner related that in conjunction with this, the Veteran was wiping mucous from his eye and flushing his eyes resulting in more mucous production.  It was found that it was the mucous that was causing the film over the eyes and that the problem had continued to the current point because of repeated cycles.  The examiner concluded that the allergic conjunctivitis component was related to seasonal effects and was not aggravated by any diagnosis or treatment. 

The Veteran underwent a VA examination in March 2010.  He was afforded a comprehensive eye examination in the optometry clinic.  The examiner wrote that the evidence was to be reviewed and a statement rendered as to whether current findings were a continuation of symptoms noted during service.  

The Veteran presented history to the effect that in his position as a special purpose vehicle special equipment mechanic between 1988 and 1997, he was around several different chemical and agents.  He related that he wore protective gear but that inhalation of fumes was unavoidable.  Following comprehensive eye examination, the assessments included mild allergic conjunctivitis.  He was advised to continue with artificial tears and Zaditor in both eyes. 

Legal Analysis

Service clinical records reflect that the Veteran was treated and received extensive follow-up for symptoms clearly diagnosed as allergic conjunctivitis.  Although apparently not observed on post service VA examination in 1997, the appellant provided history of chronic eye irritation since military service in 1994.  VA outpatient records dating from 2000 indicate that he continued to complain of such symptoms and received treatment in this regard for intermittent inflammation.  The appellant was shown to have ocular symptoms on VA examination in 2009 and a diagnosis of allergic conjunctivitis was rendered.  Although the VA examiner at that time determined that the eye problem was less likely than not related to service, the reasoning for this finding was circuitous.  The examiner ascribed most of the Veteran's eye symptoms to the use of Visine causing vasoconstriction and to mucous flushing syndrome.  However, it appears that the appellant was using Visine and flushing the eyes precisely because of the effects of allergic conjunctivitis.  The record indicates and the Veteran has stated that he has been prescribed eye drops for years to alleviate eye symptoms related to allergic conjunctivitis.  When examined by VA in 2010, it does not appear that the examiner provided any opinion in this regard as requested.  However, the appellant was found to have mild allergic rhinitis at that time.  It appears that this pathology had its onset in service.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board points out that the Veteran is competent to report the symptoms associated with allergic conjunctivitis he experienced throughout the years as he did so. See Layno v. Brown, 6 Vet.App. 465, 469 (1994.

The Board thus reasonably infers from the evidence above that the allergic conjunctivitis the Veteran was treated for during service has been a recurring and/or seasonal process.  Therefore, it is not inconceivable that periods of inflammation since service are characteristic of a pattern established from active duty.  As such, the Board finds that there is both competent and probative lay and clinical evidence in the record to find that current allergic conjunctivitis is related to inservice symptoms.  Continuity of symptomatology is reasonably demonstrated. See 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2012).  The benefit of any doubt is resolved in favor of the Veteran by finding that allergic conjunctivitis was incurred in service. 38 C.F.R. § 3.102.


ORDER

Service connection for allergic conjunctivitis is granted.  


REMAND

The Board finds that further development is warranted with respect to the issues of entitlement to increased ratings for lumbar spine degenerative disc disease and bilateral pes planus.

The Veteran asserts that symptoms associated with his service-connected back and foot disorders are more disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  On personal hearing in September 2011, the appellant described symptoms that included daily cramping, swelling, pain, and locking affecting the feet that was unbearable at times for which he sought treatment.  He stated that low back manifestations included restricted movement, muscle spasm, and radiating and chronic pain.

The record reflects that the Veteran was last examined for VA compensation and pension purposes in March 2010, almost three years as of this writing.  He presented testimony on personal hearing in September 2011 that both conditions had substantially worsened.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination. See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  As such, the appellant should be scheduled for a current VA examination to ascertain the status of the service-connected back disorder and pes planus.

The Veteran also stated during his hearing that he receives treatment for his back and feet at the Tulsa Clinic/Muskogee [Oklahoma] VA system.  The Board observes that the most recent VA outpatient records date through February 2011.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from March 2011 should be requested from the VA Tulsa and/or Muskogee VA treating facility and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from March 2011 from the Tulsa/Muskogee VA system and associate with the claims folder.  If appellant has had any additional treatment, he should notify the RO/AMC so that all pertinent records can be sought.

2.  Schedule the Veteran for a VA orthopedic examination to determine the status of service-connected pes planus and low back disabilities.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorders.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


